DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in repose to Remarks filed on May 23, 2022.
Claim 11 has been canceled.
Response to Arguments
Applicant’s arguments, filed  on May 23, 2022, with respect to the rejections of claims 1-19 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Xia et al. (2018/0191422).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xia et al. (2018/0191422). 
Regarding claim 5, Xia discloses a sending node device (see fig.2, element 220, fig.12, element 1200, fig.4, element 400 paragraph [0045]), comprising: a processor (see fig.2, element 210, fig.4, element 450, paragraph [0045]), configured to: determine, according to a beam direction used by the sending node device for sending data to a receiving node device, at least one sensing direction to be sensed (see fig.2, element 210, fig.4, element 450, paragraphs [0045-0046] and its description); and perform carrier sensing on the at least one sensing direction determined by the processor (see fig.2, element 210, fig.4, element 450, paragraphs [0045-0047] and its description); and a transceiver, configured to send, based on a sensing result in the at least one sensing direction, data to the receiving node device by using the beam direction (see fig.2, element 210, fig.4, element 450, fig.5, step 510, paragraphs [0045-0047] and its description); wherein the processor is specifically configured to: receive, via the transceiver, configuration information from the receiving node device, the configuration information being used to indicate sensing information used for carrier sensing (see fig.2, element 210, fig.4, element 450, fig.5, step 510’ paragraphs [0045-0047], fig.5, step 510 and its description); the sensing information comprising at least one of the at least one sensing direction, sensing sequence of different sensing directions, or information of sensing windows corresponding to different sensing directions (see fig.2, element 210, fig.4, element 450, paragraphs [0045-0046], [0049], fig.9, and descriptions). 
Regarding claim 6, Xia further discloses the at least one sensing direction comprises a first sensing direction and/or a second sensing direction, the first sensing direction being a direction in which the sending node device sends data to the receiving node device (see fig.2, element 213, paragraph [0035] and its description).
Regarding claim 7, Xia further discloses the second sensing direction is opposite to the first sensing direction (see fig.2, elements 213, 223, paragraph [0035-0036] and its description.
Regarding claim 8, Xia further discloses the processor is specifically configured to: perform carrier sensing on the at least one sensing direction until it is determined through sensing that a channel in the at least one sensing direction is idle (see paragraph [0067]).
Regarding claim 9, Xia further discloses the at least one sensing direction comprises the first sensing direction and the second sensing direction, the processor is specifically configured to: perform carrier sensing on the first sensing direction, and perform, after it is determined through sensing that a channel in the first sensing direction is idle, carrier sensing on the second sensing direction until it is determined through sensing that a channel in the second sensing direction is also idle; or, perform carrier sensing on the second sensing direction, and perform, after it is determined through sensing that a channel in the second sensing direction is idle, carrier sensing on the first sensing direction until it is determined through sensing that a channel in the first sensing direction is also idle (see paragraph [0067]).
Regarding claim 12, Xia further discloses the information of the sensing windows comprises a time domain length of the sensing window and/or a time starting position of the sensing window (see fig.2, element 220,paragraphs [0008-0010], [0030-0031] and descriptions).
Regarding claim 13, Xia further discloses the transceiver is further configured to: send information about a sensing capability of the sending node device to the receiving node device, the sensing capability representing a capability of the sending node device in supporting a sensing direction or a sensing sequence (see fig.2, element 220, paragraphs [0008-0010], [0015-0019], [0030-0031] [0035-0041] and descriptions). 
Regarding claim 14, Xia further discloses the processor is specifically configured to: simultaneously perform carrier sensing on a plurality of sensing directions comprising the at least one sensing direction (see abstract, fig.2 paragraphs [0008-0010], [0015]. [0030-0031] and descriptions). 
Regarding claim 15, Xia further discloses the transceiver is further configured to send, based on the sensing result in the at least one sensing direction, the data to the receiving node device in an unlicensed frequency band by using the beam direction (see paragraph [0003]).

Regarding claim 16, Xia discloses a receiving node device (such as Base Station) (see fig.2, element 210, fig.12, element 1200, paragraph [0068]), comprising: a transceiver, configured to send configuration information to a sending node device (such as Mobile Station), the configuration information being used to indicate sensing information used by the sending node device for carrier sensing (see fig.2A, elements 210, 233, 220,  fig.12, element 1210/1212/1214, paragraphs [0015], [0032], [0035], [0066] [0068-0069] and descriptions); the sensing information comprising at least one of: least one sensing direction, a sensing sequence of different sensing directions, or information of sensing windows corresponding to different sensing directions (see fig.2A, element  213, fig.4, element 450, paragraphs [0008], [0035]), wherein the at least one sensing direction is determined by the sending node device according to a beam direction used by the sending node device for sending data to the receiving node device (see fig.2A, element  223, fig.4, element 450, paragraphs [0008], [0035], [0045-0046], [0049], fig.9 and its description).
Regarding claim 17, Xia further discloses the at least one sensing direction comprises a first sensing direction and/or a second sensing direction, the first sensing direction being a direction in which the sending node sends data to the receiving node (see fig.2A, element  213, paragraph [0035]). 
Regarding claim 18, Xia further discloses the second sensing direction is opposite to the first sensing direction (see fig.2A, elements 213,  223, paragraph [0035]).
Regarding claim 19, Xia further discloses the transceiver is further configured to: receive information about a sensing capability of the sending node device from: the sending node device, the sensing capability representing a capability of the sending node device in supporting a sensing direction or a sensing sequence (see fig.2, element 220, paragraphs [0015-0019], [0035-0041]).
Regarding claims 1-4 recite limitations substantially similar to the claims 16-19. Therefore, these claims were rejected for similar reasons as stated above. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For Application/Control Number: 16/994,026 Page 11 Art Unit: 2647 more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    180
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647